 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Ernest DuWayne King,                             NO. CV-18-01187-PHX-MTL (CDB)
10                 Plaintiff,
11   v.                                               ORDER
12   Corizon Incorporated, et al.,
13                 Defendants.
14
15          Pending before the Court is the Report and Recommendation (Doc. 33) from the
16   Magistrate Judge recommending that the Motion to Amend the Complaint (Doc. 30) be
17   denied. No objections have been received.
18          Accordingly, the Court hereby accepts the Report and Recommendation. See
19   Thomas v. Arn, 474 U.S. 140, 149 (1985) (finding that district courts are not required to
20   conduct “any review at all . . . of any issue that is not the subject of an objection”; see
21   also United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
22   (“statute makes it clear that the district judge must review the magistrate judge’s findings
23   and recommendations de novo if objection is made, but not otherwise”) (emphasis in
24   original).
25   ///
26   ///
27   ///
28   ///
 1         Based on the foregoing,
 2         IT IS ORDERED that the Report and Recommendation (Doc 33) is
 3   ACCEPTED. Petitioner’s Motion to Amend the Complaint (Doc. 30) is denied.
 4
 5               Dated this 1st day of October, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
